 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al.,                      CASE NO. C19-1296 MJP

11                                  Plaintiffs,                ORDER DISMISSING PLAINTIFF
                                                               JAYAKUMAR A. NAIR
12                  v.

13          CHANNA COPELAND, et al.,

14                                  Defendants.

15

16          On February 3, 2020, this Court issued an order pursuant to LCR 10(f) directing Plaintiffs

17   to provide a valid mailing address for pro se Plaintiff Jayakumar A. Nair. Plaintiffs were given

18   30 days to comply, and advised that “[f]ailure to do so will result in the dismissal of this Plaintiff

19   from the lawsuit.” (Dkt. No. 73, Order re: Jayakumar A. Nair.)

20          As of the date of this order, no information concerning a new, valid mailing address for

21   Jayakumar Nair has been forthcoming. Accordingly,

22          IT IS ORDERED that Plaintiff Jayakumar A. Nair is DISMISSED from this lawsuit.

23

24


     ORDER DISMISSING PLAINTIFF JAYAKUMAR A. NAIR - 1
 1         The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

 2         Dated March 4, 2020.

 3

 4
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING PLAINTIFF JAYAKUMAR A. NAIR - 2
